Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 14-16 have been examined in this application.
The filling date of this application number recited above is 18 September 2019. Foreign priority has been claimed for EP-18195333.2 in the Application Data Sheet, thus the examination will be undertaken in consideration of 19 September 2018, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an information processing device comprising circuitry configured to …” in claim 14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 (and claims 15-16 due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim limitation merely recites that the claimed system (e.g. information processing device comprising circuitry) may be programmed or structured to perform the method, by which the claim language does not require the system to actually perform the limitations (e.g. the system is “configured to” perform an action does not equate that the system has to carry out the action, but merely has to be a system capable of carrying out the action). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claim 14, the claim recites “receive a first message to transfer funds from a banking system on a banking network to a shared ledger on a shared ledger network, the first message comprising a source address of a first user account at a first bank, a destination address of a second user account of the shared ledger, a currency type of the funds, and an amount of the funds to transfer;
direct the first user account identified by the first message to be debited the amount of the funds to transfer; and
provide a second message to a node of the shared ledger over the shared ledger network to record a transfer of funds from the first bank to the second user account on the shared ledger, the second message comprising a bank source address of the first bank, the destination address of the second user account of the shared ledger, the currency type of the funds, and the amount of the funds to transfer.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to certain methods of organizing human activity, under fundamental economic principles or practices and/or commercial or legal interactions. The method recited above is an interaction between two banks to transfer funds requested by a customer by exchanging a change of information, e.g. debit and credit the amount of money requested to be transferred, as disclosed by Figure 3. The claims also include a process of recording data on a shared ledger between the involved parties. Therefore, the claims are directed to an abstract idea. 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “information processing device comprising circuitry” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. This general computer component is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. As disclosed by Specification [0035] the information processing device may be a “smartphone” and  [0059] a “battery-operated device”, by which the device is a generic off-the-shelf available to the public that does not require any specialized equipment or components, and is merely instructed to perform the generic functionality of receiving data and providing data. Merely using the device as a tool to perform an abstract idea is not indicative of integration into a practical application; see MPEP 2106.05(f). Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim recites additional elements of utilizing a blockchain system, such as “shared ledger network” and “node”. These additional elements are merely used as a tool to perform the abstract idea (e.g. “apply it” by simply reciting that the process involves “on a shared ledger network” or “provide data to a node”), which is not indicative of integration into a practical application; see MPEP 2106.05(f). Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim recites additional elements regarding data, such as “receiving a first message … comprising a source address of a first user account at a first bank, a destination address of a second user account of the shared ledger, a currency type of the funds, and an amount of the funds to transfer” and “providing a second message … comprising a bank source address of the first bank, the destination address of the second user account of the shared ledger, the currency type of the funds, and the amount of the funds to transfer”. These additional elements of the “first message” and “second message” are mere data gathering, wherein the device is merely applied to receive and provide messages, and the messages contain nothing more than information regarding the transaction. Mere data gathering and/or selecting a particular data source or type of data to be manipulated is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g). Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to implement the abstract idea on the device and/or adding insignificant extra-solution activity to the judicial exception is not indicative of an inventive concept (aka “significantly more”). The claim is not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 15 recites “wherein the circuitry is configured to provide the second message to the node of the shared ledger over the shared ledger network by: looking up a shared-ledger-identifier of the first bank and including the shared-ledger-identifier of the first bank as the bank source address of the first bank in the second message.” The claim provides further details regarding the second message which may include further information (e.g. shared-ledger-identifier of the first bank), wherein mere data gathering and/or selecting a particular data source or type of data to be manipulated is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 16 recites “wherein the second message further comprises a route identifier from a shared ledger address associated with the first bank and the destination address of the second user account of the shared ledger.” The claim provides further details regarding the second message which may include further information (e.g. route identifier from a shared ledger address associated with the first bank), wherein mere data gathering and/or selecting a particular data source or type of data to be manipulated is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea (e.g. the limitations are merely providing further details regarding the second message, wherein the second message comprises more information), and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 15-16, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 14-16 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram et al. (U.S. 2019/0108586) in view of DEMBO et al. (U.S. 2018/0293553).

As per Claim 14, Jayaram teaches an information processing device comprising circuitry (See Figure 2) configured to:
receive a first message to transfer funds from a banking system on a banking network to a shared ledger on a shared ledger network, the first message comprising a source address of a first user account at a first bank, a destination address of a second user account of the shared ledger, a currency type of the funds, and an amount of the funds to transfer (See Figure 4 – step 402, as disclosed [0060] “FIG. 4 illustrates an embodiment of a method 400 for transferring assets (e.g., funds) between two financial institutions. Initially, a financial management system receives 402 a request to transfer funds from an account at Bank A to an account at Bank B”, wherein the ledgers of the banking system shown in Figure 3 are shared ledgers as disclosed [0056] “Bank 304 maintains a ledger 310 that identifies all transactions and data associated with transactions that involve bank 304 … In some embodiments, ledgers 310 and 318 (or the data associated with ledgers 310 and 318) reside in financial management system 302 as a shared, permissioned ledger, such as ledger 118 discussed above with respect to FIG. 1” and see also [0042] “In some embodiments, ledger 118 is a shared ledger that can be accessed by multiple financial institutions and other systems and devices … All details related to the transaction include, for example, the parties involved in the transaction, the type of transaction, the date and time of the transaction, the amount of the transaction, and other data associated with the transaction”, and also [0041] “In some embodiments, ledger 118 is modeled after double-entry accounting systems where each transaction has two entries (i.e., one entry for each of the principals to the transaction). The entries in ledger 118 include data related to the principal parties to the transaction, a transaction date, a transaction amount, a transaction state, any relevant workflow reference, a transaction ID, and any additional metadata to associate the transactions with one or more external systems”);
direct the first user account identified by the first message to be debited the amount of the funds to transfer (See Figure 4 – step 406, as disclosed [0062] “If available funds are confirmed at 404, then account A101 at Bank A is debited 406 by the transfer amount and suspense account A (at Bank A) is credited with the transfer amount. Using the example of FIG. 3, financial management system 302 debits the transfer amount from account 312 and credits that transfer amount to suspense account 314”); and
provide a second message to a node of the shared ledger over the shared ledger network to record a transfer of funds from the first bank to the second user account on the shared ledger, the second message comprising a bank source address of the first bank, the destination address of the second user account of the shared ledger, the currency type of the funds, and the amount of the funds to transfer (See Figure 5 – steps 512 to 516, as disclosed [0067] “In response to the received transaction request, the financial management system verifies 512 the client node's identity and validates the requested transaction … If the client node's identity and requested transaction are verified, the financial management system creates 514 one or more ledger entries to store the details of the transaction. The ledger entries may be stored in a ledger such as ledger 118 discussed herein. The financial management system then sends 516 an acknowledgement regarding the transaction to the client node with a server transaction token”, wherein [0052] “Financial management system 102 also includes a ledger manager 212 that manages a ledger (e.g., ledger 118 in FIG. 1) as discussed herein … The transaction data can also be replicated to authorized nodes for which they are either a principal or an observer”.

Jayaram teaches of providing an acknowledgement regarding the transaction to the client node in response to verifying the client node’s identity and the requested transaction, wherein the prior art discloses that the transaction details stored on the ledger can also be replicated (e.g. provided) to authorized nodes. It would have been obvious to one of ordinary skilled in the art that the transaction details stored on the shared ledger (as disclosed in [0041] and [0042]) being replicated to authorized nodes may be interpreted as providing a second message to a node of the shared ledger to record the transaction details. However, for the purposes of compact prosecution, Dembo discloses:
provide a second message to a node of the shared ledger over the shared ledger network to record a transfer of funds from the first bank to the second user account on the shared ledger, the second message comprising a bank source address of the first bank, the destination address of the second user account of the shared ledger, the currency type of the funds, and the amount of the funds to transfer ([0004] “In accordance with an aspect, there is provided a network of bank nodes to transfer funds to central bank systems, and an account platform to generate data elements of transactions and record the data elements of transactions on a distributed ledger provided by a computing devices, the account platform is configured to generate and output dynamic customer records using the distributed ledger” and also [0007] “an account platform having non-transitory computer-readable storage medium with computer-executable instructions for causing a processor to generate transaction data elements and record the transaction data elements on a plurality of ledger nodes” wherein [0078] “A block can be linked to one or more bank identifiers that identify a bank node 102. A bank node account record includes the data from the one or more blocks linked to the bank identifier… For example, a bank node account record can indicate data for a bank node 102 such as a number of transactions, the amount of transactions, customers linked to the transactions, bank nodes linked to the transactions, a total amount of funds, and so on” and see also [0079] “For example a central-bank account record can indicate data for a central-bank system 104 such as a number of transactions, a type of currency, exchange rate, the amount of transactions, customers linked to the transactions, bank nodes 102 linked to the transactions, a total amount of funds, and so on”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the centralized bank system utilizing nodes and distributed ledgers for performing and recording transactions as in Dembo in the system executing the method of Jayaram with the motivation of offering to [0084] “provide lean, efficient, and scalable infrastructure” and to [0088] “provide lower risk and a higher level of efficiency and security than existing bank systems” as taught by Dembo over that of Jayaram.

As per claim 15, Jayaram may not explicitly disclose, but Dembo teaches the information processing device of claim 14, wherein the circuitry is configured to provide the second message to the node of the shared ledger over the shared ledger network by:
looking up a shared-ledger-identifier of the first bank and including the shared-ledger-identifier of the first bank as the bank source address of the first bank in the second message ([0078] “A block can be linked to one or more bank identifiers that identify a bank node 102. A bank node account record includes the data from the one or more blocks linked to the bank identifier… For example, a bank node account record can indicate data for a bank node 102 such as a number of transactions, the amount of transactions, customers linked to the transactions, bank nodes linked to the transactions, a total amount of funds, and so on” and see also [0079] “A block can be linked to one or more central-bank identifiers that identify a central-bank system 104. A central-bank system account record includes the data from the one or more blocks linked to the central-bank identifier … For example a central-bank account record can indicate data for a central-bank system 104 such as a number of transactions, a type of currency, exchange rate, the amount of transactions, customers linked to the transactions, bank nodes 102 linked to the transactions, a total amount of funds, and so on”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the centralized bank system utilizing nodes and distributed ledgers for performing and recording transactions as in Dembo in the system executing the method of Jayaram with the motivation of offering to [0084] “provide lean, efficient, and scalable infrastructure” and to [0088] “provide lower risk and a higher level of efficiency and security than existing bank systems” as taught by Dembo over that of Jayaram.

As per claim 16, Jayaram may not explicitly disclose, but Dembo teaches the information processing device of claim 15, wherein the second message further comprises a route identifier from a shared ledger address associated with the first bank and the destination address of the second user account of the shared ledger ([0078] “A block can be linked to one or more bank identifiers that identify a bank node 102. A bank node account record includes the data from the one or more blocks linked to the bank identifier… For example, a bank node account record can indicate data for a bank node 102 such as a number of transactions, the amount of transactions, customers linked to the transactions, bank nodes linked to the transactions, a total amount of funds, and so on” and see also [0079] “A block can be linked to one or more central-bank identifiers that identify a central-bank system 104. A central-bank system account record includes the data from the one or more blocks linked to the central-bank identifier … For example a central-bank account record can indicate data for a central-bank system 104 such as a number of transactions, a type of currency, exchange rate, the amount of transactions, customers linked to the transactions, bank nodes 102 linked to the transactions, a total amount of funds, and so on” or see also [0082] “Each block in the block chain includes one or more identifiers of a set of identifiers for a customer, bank node 102, or central-bank system 104 along with transaction data or other data related to the account platform 100 … An identifier is a value or metric that can uniquely identify a customer, a bank node 102, or a central-bank system 104”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the centralized bank system utilizing nodes and distributed ledgers for performing and recording transactions as in Dembo in the system executing the method of Jayaram with the motivation of offering to [0084] “provide lean, efficient, and scalable infrastructure” and to [0088] “provide lower risk and a higher level of efficiency and security than existing bank systems” as taught by Dembo over that of Jayaram.

Response to Arguments
Applicant’s arguments, see page 4, filed 20 June 2022, with respect to the objections to claim 7 have been fully considered and are persuasive, due to the cancelation of the claim. The objection to claim 7 has been withdrawn. 
Applicant’s arguments, see page 4, with respect to the 35 U.S.C. 112(b) rejection to claims 3-6 have been fully considered and are persuasive, due to the cancelation of the claims. The 35 U.S.C. 112(b) rejection of claims 3-6 has been withdrawn. However, a new ground of 35 U.S.C. 112(b) rejection is made in view of claims interpretation 35 U.S.C. 112(f) for claim 14.
Applicant's arguments, see pages 4 to 6, with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. Applicant contends that “the present technique helps alleviate problems associated with using such different payment processing systems”, and are therefore “not directed to a judicial exception … the claims as a whole integrate any purported judicial exception into a practical application”. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the additional elements (e.g. device and blockchain system) is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system (e.g. “apply it”). The additional element of “first message” and “second message” is mere data gathering, wherein these messages simply contain information regarding the transaction, and the device is merely applied to receive and provide messages, which is adding insignificant extra-solution activity to the judicial exception. Merely using the device as a tool to perform the abstract idea and/or adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. Therefore, the 35 U.S.C. 101 rejection is maintained.
Applicant's arguments, see pages 6 to 8, with respect to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. As disclosed above under 35 U.S.C. 103 rejection, the referenced prior art Dembo teaches the limitation regarding “provide a second message to a node of the shared ledger over the shared ledger network to record a transfer of funds from the first bank to the second user account on the shared ledger, the second message comprising a bank source address of the first bank, the destination address of the second user account of the shared ledger, the currency type of the funds, and the amount of the funds to transfer” for at least the recited disclosures. Therefore, the 35 U.S.C. 103 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HUNTER et al. (U.S. 2019/0188652) discloses of creating a secure, decentralized, cloud-based network or physical/virtual infrastructure that enables the payments industry to redefine payment processing and information sharing.
Davis (U.S. 2016/0342976) discloses a method for managing fractional reserves of blockchain currency includes: storing, in a first central account, a fiat amount associated with a fiat currency; storing, in a second central account, a blockchain amount associated with a blockchain currency; storing a plurality of account profiles, each profile including a fiat currency amount, blockchain currency amount, account identifier, and address; receiving a transaction message associated with a payment transaction.
DeCastro (U.S. 2015/0170112) discloses systems, devices, and methods for conducting financial transactions, digital asset exchanges, and multi-currency interoperability on a private network of member subscribers in communication with other commercial banking and finance networks and services, where the system includes a specially adapted currency storage and conversion card apparatus.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697